Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 1 of 8 PageID #: 105




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 LARRY WARREN,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:20-cv-02201-SEB-TAB
                                                      )
 ROBERT VASQUEZ, Deputy,                              )
                                                      )
                               Defendant.             )

                         Order Granting Defendant's Motion to Dismiss
                            and Directing Entry of Final Judgment

                                            I. Introduction

        This action is proceeding on plaintiff Larry Warren's August 19, 2020, complaint asserting

 an Eighth Amendment conditions of confinement claim against defendant Robert Vasquez.

 Mr. Warren is an Indiana Department of Correction inmate who on August 13, 2018, was being

 transported to the Marion County jail by Deputy Vasquez, a Marion County Deputy Sheriff. The

 Court exercises jurisdiction pursuant to 42 U.S.C. § 1983. For the reasons explained below, the

 Court concludes that Mr. Warren's claim against Deputy Vasquez is barred by Indiana's two-year

 statute of limitations, and therefore Deputy Vasquez's Rule 12(b)(6) motion to dismiss, dkt. [22],

 is granted. Fed. R. Civ. P. 12(b)(6).

                                      II. Factual Basis for Claim

        In a complaint signed by Mr. Warren on August 19, 2020, he alleges that on August 13,

 2018, he was in a transport van driven by Deputy Vasquez. He was being taken from his

 correctional facility to the Marion County jail to appear in state court. At some point during the

 trip, Deputy Vasquez stopped and exited the van, leaving it unattended, without air conditioning
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 2 of 8 PageID #: 106




 or ventilation, for thirty minutes. Mr. Warren alleges he became sick and could not breathe, but

 Deputy Vasquez denied him medical treatment.

                                     III. Statute of Limitation

        Suits under 42 U.S.C. § 1983 use the statute of limitations and tolling rules that states

 employ for personal-injury claims. In Indiana, the applicable statute of limitations period is two

 years. See Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012); Ind. Code § 34-11-2-4. "While

 state law determines the length of the limitations period, federal law determines the date of accrual

 of the cause of action. For § 1983 purposes, a claim accrues when the plaintiff knows or should

 know that his or her constitutional rights have been violated. To determine when the claim accrues,

 a court must first identify the plaintiff's injury and then determine when the plaintiff could have

 sued for that injury." Logan v. Wilkins, 644 F.3d 577, 581-82 (7th Cir. 2011) (internal quotations

 and citation omitted).

                                           IV. Discussion

        Deputy Vasquez moves to dismiss Mr. Warren's claim as barred by the Indiana limitations

 period, arguing that Mr. Vasquez knew of the basis for his claim on August 13, 2018. Dkt. 22.

 Because this action was filed on August 19, 2020, it was six days late, Deputy Vasquez argues,

 and must be dismissed for that reason. Id. Mr. Warren does not dispute that his claim arose on

 August 13, 2018, or that calculation of the limitations period should begin on that date. Dkt. 24.

 Instead, Mr. Warren first relies on his commencement of an earlier civil rights lawsuit, Warren v.

 Marion Cnty. Sheriff's Dep't, No. 1:19-cv-04575-RLY-MPB (S.D. Ind.), signed on November 14,

 2019, in which he attempted on August 12, 2020, to amend to add the instant claim. Second, he

 relies on an Indiana Supreme Court order providing trial courts with emergency tolling authority

 and directing that all relevant time limits be extended through August 14, 2020. Third, Mr. Warren



                                                  2
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 3 of 8 PageID #: 107




 relies on an August 18, 2020, Order issued in the Marion Cnty. Sheriff's Dep't case that advised

 him he could file a new action to pursue the instant claim, and that this action is the result of that

 Order. Fourth, Mr. Warren argues that Deputy Vasquez's motion is untimely under Rule 12(f)(2)

 of the Federal Rules of Civil Procedure. The Court will address the timeliness of the motion first

 and then discuss Mr. Warren's other arguments.

        A.      Timeliness of Defendant's Motion to Dismiss

        Process was issued by the Clerk of the District Court on December 16, 2020, pursuant to

 Rules 4(c)(3) and 5(d). Dkt. 11. A Rule 5(d) notice of lawsuit and request to waive of service of

 summons was mailed on that date, advising that if a waiver of service of summons was filed within

 thirty days, an answer (responsive pleading) would then be due within sixty days of the issuance

 of the notice. Id. Deputy Vasquez filed a waiver of service of summons on January 15, 2021, thirty

 days after process (notice of lawsuit) was issued. Dkt. 16. Pursuant to the notice of lawsuit, and as

 allowed by Rules 5(d)(1)(F), 5(d)(3), and 12(a)(1)(A)(ii), Deputy Vasquez's answer was then due

 February 14, 2021. Because February 14, 2021, was Sunday, and February 15, 2021, a federal

 holiday, the answer was actually due February 16, 2021. That is the date the instant motion to

 dismiss was filed. Dkt. 22.

        Deputy Vasquez's motion to dismiss is brought pursuant to Rule 12(b)(6), asserting that

 because of the Indiana statute of limitations, Mr. Warren's complaint fails to state a claim upon

 which relief can be granted. Dkt. 22. Rule 12(b) allows the defense of failure to state a claim upon

 which relief can be granted to be made by motion. However, the motion must be made before an

 answer is filed. Id. Upon the filing of a Rule 12(b)(6) motion, an answer is not due, if the motion

 is denied, until fourteen days after notice of its denial. Fed. R. Civ. P. 12(a)(4)(A).




                                                   3
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 4 of 8 PageID #: 108




         The motion to dismiss is thus timely. Mr. Warren's request to strike the motion as untimely,

 see dkt. 24 at ¶ 21, is denied.

         B.       Indiana Supreme Court's Administrative Order

         Mr. Warren argues that the Indiana Supreme Court's administrative order tolling the

 deadlines in all matters civil and criminal operates to make this lawsuit timely filed. Dkt. 24. A

 copy of the Order has not been furnished to the Court. However, the Court will take judicial notice

 of the Order pursuant to Federal Rule of Evidence 201. The Indiana Supreme Court's Order

 authorizes tolling "through August 14, 2020, of all laws . . . setting time limits for . . . all other

 civil and criminal matters before the Indiana trial courts." 145 N.E.3d 787 (Ind. 2020).

 Mr. Warren's argument is not clear on how the state tolling rules apply to this case. The Order is

 authority in the Indiana state courts and has no controlling effect in the federal courts. Additionally,

 while the Order has mandatory language for certain Indiana criminal procedures, its applicability

 to civil matters is merely authorized, meaning not mandatory. Although there is an absence of

 reported authority on its application, it appears that the tolling of a limitations period in state court

 is a case-by-case matter, decided at the discretion of the trial court. Mr. Warren has not provided

 argument or evidence on how the Marion County civil courts responded to the tolling

 authorization.

         Moreover, as Deputy Vasquez notes, even if this Court were to apply the Indiana Supreme

 Court's administrative order, it expired on August 14, 2020. This case was filed, applying the

 prison mailbox rule, on August 19, 2020, five days after the limitations period ran.

         Mr. Warren's invocation of the Indiana Supreme Court's Order is without merit.




                                                    4
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 5 of 8 PageID #: 109




        C.         Relation Back to Warren v. Marion Cnty. Sheriff's Dep't

        Mr. Warren commenced his action against the Marion County Sheriff's Office on

 November 15, 2019. See 1:19-cv-04575-RLY-MPB, dkt. 1. He asserted claims against the jail's

 health care provider and the Sheriff for health-care-related matters inside the jail occurring

 November 14-20, 2017. There were no transportation issues in the case, and Deputy Vasquez was

 not a defendant. Id.; see also dkt. 12 (screening order). The suit was filed approximately fourteen

 months after the incident with Deputy Vasquez.

        As noted earlier, Mr. Warren filed an amended complaint on August 12, 2020 (applying

 the prison mailbox rule), without having first obtained permission from all other parties or leave

 of Court. See Fed. R. Civ. P. 15(a)(2). Cognizant of the Court being required to grant leave to

 amend when "justice so requires," id., the Court reviewed the amended complaint to determine if

 justice required its filing. The amended complaint contained claims that had been dismissed at

 screening, and for an event occurring several months after the events alleged in the original

 complaint and involving a defendant unconnected with the original allegations. The amended

 complaint was dismissed on that basis, with the observation that Mr. Warren could "submit a

 different complaint and satisfy the filing fee requirement" for a new lawsuit. Marion Cnty. Sheriff's

 Dep't, dkt. 29.

        The Court understands Mr. Warren's argument in the instant case to be that because he filed

 his claim against Deputy Vasquez timely, but in the wrong case, he should be given the benefit of

 the timely filing date. In other words, he believes this action should be construed to have been

 commenced when it was filed in his earlier case on August 12, 2020.

        Mr. Warren's argument is a version of the "relation back" doctrine, allowing an amended

 complaint to add a party after the limitations period has run by relating the claim to the suit's



                                                  5
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 6 of 8 PageID #: 110




 commencement date. This doctrine only applies where the new party could have been a party to

 the action "all along," meaning when it was first filed. See Worthington v. Wilson, 8 F.3d 1253

 (7th Cir. 1993); Fed. R. Civ. P. 15(c) (an amendment may relate back if it asserts a claim that

 "arose out of the conduct, transaction, or occurrences" of the original claims). Nothing about

 Mr. Warren's claim against Deputy Vasquez has any connection or relevance to the "conduct,

 transaction, or occurrence" of the original claims, and Deputy Vasquez would not have been a

 proper party to those claims. Thus the "relation back" doctrine is inapplicable.

         The question therefore is whether filing a new claim in a completely unrelated but pending

 action is an error that nevertheless allows that filing date to be the filing date of the new claim.

 This is not a case of the wrong case number being assigned, or the amended complaint being filed

 in the wrong case. Rather, Mr. Warren deliberately attempted to amend his earlier suit to add the

 claim against Deputy Vasquez – a claim completely unrelated either in time or parties – to a

 pending suit about a different matter.

         Because Rule 15(b) does not allow the filing of an amended complaint without leave of

 court or permission of the parties, the result is that if it is filed anyway, the filing is of no effect.

 Because the filing had no legal effect, it also cannot stop a limitations period from running. Only

 properly filing a timely complaint can toll the limitations period, and Mr. Warren did not do that.

         Mr. Warren's argument that he should be given the benefit of the filing date of the amended

 complaint in his earlier lawsuit is without merit.

         D.      Order Allowing Submission of New Complaint

         Finally, Mr. Warren reads the order dismissing his amended complaint in his earlier lawsuit

 as excusing any statute of limitations problems. To that end he is mistaken. The line Mr. Warren

 cites from Marion Cnty. Sheriff's Dep't does not create an exception to the statute of limitation. It



                                                      6
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 7 of 8 PageID #: 111




 merely makes clear that the Order dismissing Mr. Warren's amended complaint would not prevent

 him from filing a complaint raising the same claim in another (new) action. Additionally, the

 statute of limitations is an affirmative defense that ordinarily must be pled and proved by the

 defendant. Unless it is patently obvious from the face of the complaint that a claim is time-barred,

 the Court will ordinarily leave it to the defendant to raise the defense, which is what has happened

 here. If the defendant does not raise the defense, it can be waived.

        The Court has no authority to waive the statue of limitations defense or to otherwise toll

 the limitations period, and the dismissal Order in Marion Cnty. Sheriff's Dep't cannot be read to

 suggest it did or would.

        For these reasons, Mr. Warren's argument is without merits.

                                           V. Conclusion

        The Court finds that Mr. Warren filed the instant 42 U.S.C. § 1983 action after the Indiana

 statute of limitations expired. For that reason, Deputy Warren's motion to dismiss, dkt. [22], is

 granted. This action is dismissed with prejudice. Final judgment consistent with this Order shall

 now enter.

        IT IS SO ORDERED.


            3/16/2021
 Date: ____________________                           _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana




                                                  7
Case 1:20-cv-02201-SEB-TAB Document 29 Filed 03/16/21 Page 8 of 8 PageID #: 112




 Distribution:

 Larry Warren
 230853
 Pendleton Correctional Facility
 Inmate Mail/Parcels
 4490 West Reformatory Road
 Pendleton, IN 46064

 Andrew Scheil
 Office of Corporation Counsel
 Andrew.Scheil@indy.gov




                                       8
